Citation Nr: 0502607	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-01 365A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board previously denied the veteran's claim in April 
2003.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA's General Counsel filed a joint motion in 
November 2003.  They requested that the Court vacate the 
Board's decision and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the joint motion.  The Court granted the joint 
motion for remand that same month and returned the case to 
the Board.

The Board wrote to the veteran's attorney in March 2004.  The 
veteran, through his attorney, was advised that the case was 
returned to the Board by the Court.  He was further advised 
that he had 90 days to submit additional evidence or argument 
in support of his claim.  The attorney responded that same 
month and requested a complete copy of the veteran's claims 
file.  He also requested a 60-day extension to reply to the 
Board's letter once a copy of the claims file was received.

The Board provided a copy of the claims file in September 
2004.  The Board later granted an extension of time to 
provide additional argument or evidence.  The veteran's 
attorney submitted additional argument that was received at 
the Board in November 2004.


REMAND

As noted above, the Board denied the veteran's claim for 
service connection in April 2003.  Prior to the decision, the 
Board developed additional evidence in the case to include 
obtaining a VA compensation and pension (C&P) examination.  
This evidentiary development was undertaken in accordance 
with regulations then in effect.  The veteran was apprised of 
the intent to develop his claim and then provided an 
opportunity to submit argument or additional evidence after 
the development was completed.  There was no requirement, at 
that time, for the veteran to submit a waiver of originating 
agency review to allow for the Board to consider the 
developed evidence in the first instance.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

As part of the Joint Motion, it was noted that additional 
evidence was developed by the Board in this case.  It was 
further noted that the AOJ did not consider the evidence in 
the first instance.  Finally, there was no waiver of 
consideration of the evidence by the Board in the first 
instance.  Accordingly, a remand was in order to provide the 
AOJ an opportunity to review the developed evidence.  

The veteran's attorney has continued to argue for a remand of 
the case and has not provided a waiver of the developed 
evidence.  Thus, the Board is required to remand the case for 
the AOJ to consider the developed evidence in the first 
instance.

In addition to the above procedural matters, the veteran, 
through his attorney, contends that there is a conflict in 
the medical evidence that needs to be resolved.  The veteran 
specifically challenges the results of a September 2002 VA 
examination wherein the examiner reported that an x-ray of 
the lumbosacral spine was essentially normal.  

The Board notes that the veteran now has alternative theories 
as to his claim for entitlement to service connection for a 
back disability.  The veteran previously contended that he 
suffered a back injury while serving in Korea when he was 
blown off a telephone pole.  The veteran additionally 
maintains that a service medical record (SMR) entry dated 
September 2, 1952, establishes that there was x-ray of 
evidence of arthritis of the lumbar spine in service.  
Specifically, the veteran says that the x-ray report which 
reads "[x]-rays reveal little insignificant narrowing of the 
one [sic] of the inter spaces" is proof of arthritis in 
service.  He also believes that a December 1952 orthopedic 
consultation supports a finding of degenerative disc disease 
(DDD) in service.  

As further evidence of his contention of a conflict in the 
evidence, the veteran points to a September 1984 VA 
interpretation of nerve conduction velocity 
(NCV)/electromyography (EMG) testing that said there was 
evidence consistent with a left L5 radiculopathy.  Finally, 
he cites to the results of an x-ray of the lumbar spine, done 
in conjunction with a VA examination in September 1991.  The 
report said that there was facet degeneration of the middle 
to lower lumbar spine.

In order to afford the veteran the full measure of due 
process the Board will also request that a new VA examination 
be conducted with the examiner asked to specifically review 
the conflicting evidence of record in providing an opinion.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
low back disability since January 2003.  
After securing the necessary release(s), 
the RO should obtain any pertinent 
records that have not already been 
associated with the claims file.

2.  Upon completion of the action listed 
in paragraph 1, the RO should schedule 
the veteran for a VA examination.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed low back disorder is related to 
service in light of the veteran's 
statement of hurting his back in service, 
and the allegation that the September 
1952 lumbar spine x-ray is evidence of 
arthritis in service.  In so deciding, 
the examiner is specifically requested to 
address the points of evidence raised by 
the veteran as supporting his claim for 
service connection.  A complete rationale 
for all opinions expressed must be 
provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

